PER CURIAM
Claimant prevailed before the referee in establishing the compensability of her injury claim. Employer appealed to the Workers’ Compensation Board, which affirmed the referee on compensability but reduced the fee which the referee had awarded claimant’s attorney. Claimant seeks judicial review of that action. She argues, first, that jurisdiction to modify a referee’s attorney fees award is solely in the circuit court under ORS 656.386(1) and ORS 656.388(2). Because employer sought Board review of compensability, claimant is wrong. Greenslitt v. City of Lake Oswego, 88 Or App 94, 744 P2d 577 (1987). On de novo review, we find no reason to disturb the Board’s decision.
Affirmed.